
	
		I
		111th CONGRESS
		1st Session
		H. R. 2825
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Ms. Shea-Porter (for
			 herself, Ms. Moore of Wisconsin,
			 Mr. Carnahan,
			 Mr. McGovern,
			 Ms. Schakowsky,
			 Mr. DeFazio,
			 Mr. Nye, and
			 Mr. Bishop of New York) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To require the Secretary of Defense to debar from
		  contracting with the Department of Defense any company found to have
		  jeopardized the health or safety of Government personnel or found guilty of
		  contract fraud, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safety in Defense Contracting
			 Act.
		2.Requirement for
			 Secretary of Defense to debar companies found to jeopardize health or safety of
			 Government personnel or found guilty of contract fraud
			(a)Requirement To
			 debar
				(1)Prime
			 contractorsThe Secretary of Defense shall debar from contracting
			 with the Department of Defense any defense contractor—
					(A)that has been determined, through a
			 criminal, civil, or administrative proceeding that results in a disposition
			 listed in subsection (f), in the performance of a covered contract—
						(i)to
			 have caused serious injury or death to any civilian or military personnel of
			 the Government through gross negligence or with reckless disregard for the
			 safety of such personnel; or
						(ii)to
			 have committed fraud; or
						(B)that awarded a subcontract under a covered
			 contract to a subcontractor that has been determined, through a criminal,
			 civil, or administrative proceeding that results in a disposition listed in
			 subsection (f), in the performance of the subcontract—
						(i)to
			 have caused serious injury or death to any civilian or military personnel of
			 the Government, through gross negligence or with reckless disregard for the
			 safety of such personnel; or
						(ii)to
			 have committed fraud.
						(2)SubcontractorsThe
			 Secretary of Defense shall debar from contracting with the Department of
			 Defense any subcontractor under a covered contract with respect to which a
			 determination described in paragraph (1)(B) has been made. The Secretary of
			 Defense also shall require, as a condition of any defense contract, that no
			 subcontract may be awarded under the contract to any subcontractor with respect
			 to which a determination described in paragraph (1)(B) has been made.
				(b)DefinitionsIn
			 this section:
				(1)The term
			 defense contractor means a company awarded a covered
			 contract.
				(2)The term
			 covered contract means a contract awarded by the Department of
			 Defense in an amount in excess of $500,000 for the procurement of goods or
			 services.
				(c)Applicability of
			 debarmentA debarment required by subsection (a) shall apply only
			 with respect to contracts sought by an offeror for the same or similar goods or
			 services as those provided or performed under the contract or subcontract with
			 respect to which a determination described in subparagraph (A) or (B) of
			 subsection (a)(1) was made.
			(d)Period of
			 debarmentThe debarment required by subsection (a) shall apply
			 for a period of not less than five years after the date of the determination
			 described in subsection (a)(1).
			(e)WaiverThe
			 debarment required by subsection (a) may be waived by the Secretary of Defense
			 on a case-by-case basis if the Secretary finds that the debarment would
			 jeopardize national security.
			(f)List of
			 dispositions in criminal, civil, or administrative proceedingsFor purposes of subsection (a), the
			 dispositions listed in this subsection are as follows:
				(1)In a criminal
			 proceeding, a conviction.
				(2)In a civil
			 proceeding, a finding of fault and liability that results in the payment of a
			 monetary fine, penalty, reimbursement, restitution, or damages of $5,000 or
			 more.
				(3)In an
			 administrative proceeding, a finding of fault and liability that results
			 in—
					(A)the payment of a
			 monetary fine or penalty of $5,000 or more; or
					(B)the payment of a
			 reimbursement, restitution, or damages in excess of $100,000.
					(4)To the maximum
			 extent practicable and consistent with applicable laws and regulations, in a
			 criminal, civil, or administrative proceeding, a disposition of the matter by
			 consent or compromise with an acknowledgment of fault by the person if the
			 proceeding could have led to any of the outcomes specified in paragraph (1),
			 (2), or (3).
				3.Withholding of
			 certain contract feesIn the
			 case of any defense contractor that receives a level III corrective action
			 request from the Defense Contract Management Agency in a fiscal year, the
			 Secretary of Defense shall withhold any award or incentive fees on the contract
			 for that fiscal year. With respect to any such fees already paid to the
			 contractor during that fiscal year, the Secretary shall require the contractor
			 to pay back the fees.
		
